Case 17-11523-mdc      Doc 122     Filed 03/19/21 Entered 03/19/21 10:02:25            Desc Main
                                  Document      Page 1 of 5



    LAW OFHCE OF GREGORY JAVARDIAN,LLC
    By Mary F. Kennedy, Esquire
    Attorney I.D.# 77149                               '
    1310 Industrial Blvd.
    1®* Floor, Suite 101
    Southampton,PA 18966
    (215)942-9690
    Attorney for Citizens Bank,N.A. f/k/a RBS Citizens, N.A.

                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    IN RE:                                        Chapter 13 Proceeding
    David S. Goode, Jr.
                                                  17-11523 MDC
                   Debtor(s)


      SECOND AMENDED STIPULATION BY AND BETWEEN DAVID S. GOODE,
            JR.AND CITIZENS BANK,N.A. F/K/A RBS CITIZENS,N.A.

             WHEREAS,on September 24,2020 this Honorable Court entered an Order

     approving the Amended Stipulation filed on September 23,2020(hereinafter **the

     Amended Stipulation") between David S. Goode, Jr.("Debtor")and Citizens Bank,N.A.

    f/k/a RBS Citizens, N.A.("Movant");

             WHEREAS,the Amended Stipulation required the Debtor(s)to remain current on

    the monthly post-petition mortgage payments commencing with the September 1,2020

     payment and provided for a fifteen(15)day notice of default if post-petition mortgage

    payments were missed;

            WHEREAS,Debtor(s) defaulted on the post-petition mortgage payments and on

    February 26,2021 Counsel for Movant mailed Debtor(s)and Debtor(s)' Attorney a

    Notice ofDefault; and




    {00696665}
Case 17-11523-mdc   Doc 122    Filed 03/19/21 Entered 03/19/21 10:02:25   Desc Main
                              Document      Page 2 of 5
Case 17-11523-mdc   Doc 122    Filed 03/19/21 Entered 03/19/21 10:02:25   Desc Main
                              Document      Page 3 of 5
Case 17-11523-mdc   Doc 122    Filed 03/19/21 Entered 03/19/21 10:02:25   Desc Main
                              Document      Page 4 of 5
Case 17-11523-mdc    Doc 122    Filed 03/19/21 Entered 03/19/21 10:02:25   Desc Main
                               Document      Page 5 of 5
      No Objection -
      Without Prejudice to
      Any Trustee Rights or
      Remedies
      /s/ LeeAne O. Huggins                             March 19, 2021
